Order entered April 10, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-18-01068-CR
                              No. 05-18-01069-CR

                   ROBERT HOWARD GREEN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                    ORDER

      Before the Court is appellant’s April 8, 2020 motion to supplement the

record.

      We abated the appeals because of issues regarding the reporter’s record. On

November 26, 2019, the trial court filed its findings of fact from its October 17,

2019 hearing. We adopted the findings and ordered the reporter’s record due.
Although the reporter’s record from the underlying trial has been filed, to date, the

reporter’s record from the October 17, 2019 hearing has not been filed.

      We ORDER court reporter Debi Harris to file the supplemental reporter’s

record from the October 17, 2019 hearing and any other hearings held by the

Honorable Gary Stephens in conjunction with the November 26, 2019 “Trial

Court’s Findings of Fact” WITHIN FIFTEEN DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; the Honorable Gary

Stephens, Presiding Judge, Auxiliary Court No. 8; court reporter Debi Harris; court

reporter Sharina Fowler; and to counsel for all parties.



                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE




                                         –2–